Citation Nr: 1412611	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-27 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 USCA § 1151 for
additional disability of the cervical spine, claimed to have resulted from an injury
sustained on July 4, 1996 during treatment at the Department of Veterans Affairs
North Chicago VA Medical Center.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Chicago Illinois.

In November 2012, the Veteran testified at a video conference hearing before the
undersigned Veterans Law Judge; a copy of the transcript is of record.

In April 2013, the Board remanded the case for additional development.  Unfortunately, this claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that further development is necessary with respect to the Veteran's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 
 
On March 10, 2014, after the most recent supplemental statement of the case (SSOC) was issued, the Veteran submitted new evidence that was not accompanied by a waiver of initial RO review prior to submission to the Board.  The new private evidence consists of a February 24, 2014 treatment record and positive nexus opinion from Dr. Noam Stadlan, excerpts from an internet article pertaining to neural foraminal stenosis, and a lay statement from the Veteran.  Thus, on remand the RO should consider all evidence received since the February 6, 2014 SSOC with respect to the Section 1151 claim. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal, considering any evidence submitted since the last SSOC.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

